The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001]	This application is a continuation application of prior Application number 16/269,981, filed on February 7, 2019, now U.S. Patent 10,978,494 issued April 13, 2021, which is based on and claims priority under 35 U.S.C. § 119(a) of a Korean patent application number 10-2018-0016140, filed on February 9, 2018, in the Korean Intellectual Property Office, the disclosure of which is incorporated by reference herein in its entirety.   --
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,659,966 to Kwak et al (hereinafter Kwak). 
In re claim 1, Kwak discloses a display comprising:
- a substrate 210 including a first area DA and a second area NA, the first area substantially planar and the second area NA extended from the first area and including a bended portion NA;
- a first insulating layer 262A disposed over the first area DA [Fig. 2A]; 
- a second insulating layer 261A disposed over second area NA including the bended portion [col. 17];
- a pixel layer disposed in the first insulating layer 262A, the pixel layer including a plurality of pixels 230A formed therein and including a first pixel and a second pixel [col. 18, ln.57];
- a first wiring 222A disposed under the first insulating layer 262A and extended to the second area NA, an ending portion of first wiring 222A electrically connected with the first pixel [Fig. 2A & col. 14]; and
- a second wiring 221A disposed under the first insulating layer 262A and extended to second area NA, an ending portion of second wiring 221A electrically connected with the second pixel222A extended to the second area NA is disposed under the second insulating layer 261A, and a portion of the second wiring 221A extended to second area DA is disposed over the second insulating layer 261A [Fig. 2A].

    PNG
    media_image1.png
    244
    372
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    241
    374
    media_image2.png
    Greyscale

Applicant(Figs.3A) 		compared to 		Kwak (US Pat. 9,659,966)Fig.3B 
In re claim 2, Kwak discloses the ending portion of the first wiring 222A disposed under the first pixel; and the ending portion of the second wiring 221A disposed under the second pixel [Fig. 2A].
In re claim 3, Kwak discloses the first pixel inherently disposed at an odd-numbered position of the plurality of pixels included in the pixel layer; and the second pixel disposed at an even-numbered position of the plurality of pixels [Fig. 2A].
In re claim 4, Kwak discloses no pixel formed in the second insulating layer 261A [Fig. 2A].
In re claim 5, Kwak discloses a display driver disposed on a surface of the substrate, wherein another ending portion of the first wiring and another ending portion of the second wiring are electrically connected with the display driver [Fig. 2A].
In re claim 6, Kwak discloses at least one of the first wiring 222A and the second wiring 221A including a data line or a scan line [Fig. 2A].
In re claim 7, Kwak discloses the data line electrically connected with pixels inherently disposed at odd-numbered positions of the plurality of pixels; and the scan line electrically connected with pixels disposed at even-numbered positions of the plurality of pixels inherently [Fig. 2A].
In re claim 8, Kwak discloses the substrate 210 including at least one of a display substrate [Fig. 2A].
In re claim 11, Kwak discloses a portable communication device comprising a display DA [Fig. 2A] accommodated in a housing, the display including:
- a substrate 210 including a first area DA and a second area NA, the first area substantially planar and the second area NA extended from the first area and including a bended portion NA;
- a first insulating layer 262A disposed over the first area DA [Fig. 2A]; 
- a second insulating layer 261A disposed over second area NA including the bended portion [col. 17];
- a pixel layer disposed in the first insulating layer 262A, the pixel layer including a plurality of pixels 230A formed therein and including a first pixel and a second pixel [col. 18, ln.57];
- a first wiring 222A disposed under the first insulating layer 262A and extended to the second area NA, an ending portion of first wiring 222A electrically connected with the first pixel [Fig. 2A & col. 14]; and
- a second wiring 221A disposed under the first insulating layer 262A and extended to second area NA, an ending portion of second wiring 221A electrically connected with the second pixel222A extended to the second area NA is disposed under the second insulating layer 261A, and a portion of the second wiring 221A extended to second area DA is disposed over the second insulating layer 261A [Fig. 2A].
In re claim 12, Kwak discloses the ending portion of the first wiring 222A disposed under the first pixel; and the ending portion of the second wiring 221A disposed under the second pixel [Fig. 2A].
In re claim 13, Kwak discloses the first pixel inherently disposed at an odd-numbered position of the plurality of pixels included in the pixel layer; and the second pixel disposed at an even-numbered position of the plurality of pixels inherently [Fig. 2A].
In re claim 14, Kwak discloses no pixel formed in the second insulating layer 261A [Fig. 2A].
In re claim 15, Kwak discloses a display driver disposed on a surface of the substrate 210, wherein another ending portion of the first wiring and another ending portion of the second wiring are electrically connected with the display driver.
In re claim 16, Kwak discloses at least one of the first wiring 222A and second wiring 221A including a data line or a scan line [Fig. 2A].
In re claim 17, Kwak discloses the data line inherently electrically connected with pixels disposed at odd-numbered positions of the plurality of pixels; and the scan line electrically connected with pixels inherently disposed at even-numbered positions of the plurality of pixels [Fig. 2A].
In re claim 18, Kwak discloses the substrate 210 including at least one of a display substrate [Fig. 2A].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kwak et al (U.S. Patent No. U.S. Patent No. 9,659,966). 
 In re claims 9 and 19, Kwak does not suggest a width of at least a portion of the second wiring 221A being greater than a width of at least a portion of the first wiring 222A.
It would have been obvious to a person having skills in the art to have modified the wirings’ width of Kwak by utilizing the claimed “width of at least a portion of the second wiring being greater than a width of at least a portion of the first wiring.” Since these are merely the wirings’ widths that may be desired for a given application it has been held that modifying the wirings of a semiconductor display art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 10 & 20, Kwak does not suggest a portion of a pattern of the second wiring 221A including a shape of at least one of a waveform of a square wave or a waveform of a triangle wave.
It would have been an obvious matter of design choice to make the wiring pattern of whatever form or shape was desired or expedient.  A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.

Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below:
Non-Statutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
7.	Claims 1-20 are rejected on the ground of a Non-Statutory Nonstatutory Double Patenting as being unpatentable over claims 1-18 of the conflicted U.S. Patent No. 10,978,494 to An et al.
	Although the two claims sets are not totally identical of the pending claims 1 and 11 compared to those features (i.e., display’s features) of the conflicted claims 1, 5 & 15 and their dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 22, 2022											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815